Barclay, J.
(dissenting). — My associates think this case should go back for a new trial, because of the refusal to give this instruction, viz.:
“ 9. If the jury believe from the evidence that any part of .the alleged indebtedness from Schneider to Robertson, for which the goods in question were sold, was fraudulent and not justly owing to Robertson from . Schneider, then the sheriff had a right to levy the writs' of attachment on the said goods, and the plaintiff cannot recover.”
With great respect for their opinion, it, nevertheless, seems to me in this instance mistaken.
There can be no error in a civil action in refusing an instruction which, either in form or substance, fails to accurately express some proper rule of law, not otherwise stated, to guide the triers of fact. If a proposed instruction is justly “obnoxious to verbal criticism” (as my brethren concede this to be) the trial court should rather be commended than blamed for rejecting it. But, in my view, their estimate of its shortcomings is far too mild.
This instruction would submit to the jury as a question of fact whether “any part of the alleged indebtedness from Schneider to Robertson,” etc., “was fraudulent and not justly owing to Robertson from Schneider.” It would thus authorize them to apply principles of their own to decide the issue of fraud, instead of the rules of law on that point expressed in the other instructions.' Hickey v. Ryan, 15 Mo. 63.
What meaning does the word “fraudulent” bear, in the connection in which it here appears ? Does it signify nothing more than “not justly owing?” Or does it introduce a broader rule for ascertaining- fraud than is embraced in that concerning an intent to hinder, delay or defraud creditors ? “ Fraudulent ” as to whom ? As to creditors or as tb Schneider only ? If Robertson, by some fraud (as established by the law of the jury) *437in the accounting, had succeeded in obtaining a settlement and notes for some hundreds too much, and hence “not justly owing” by Schneider, would that fact, under this instruction, have defeated a recovery, irrespective of plaintiff’s intention, in so acting, to hinder delay or defraud the other creditors in question ? Who can tell? There is such uncertainty in the language used, on all these important points, that the trial judge, it seems to me, was right in sparing the jury its consideration.
Ten declarations of law were actually given. Under them the jury must have found, as essential to a verdict for plaintiff, “that Sam Schneider was actually indebted to J. M. Robertson in the amount of the several notes read in evidence” ( see instruction, numbered 1, for plaintiff; and those numbered 2 and 3, on that side, embody the same idea); that the claim, on plaintiff’s part, was for an 'honest debt (see defendant’s instruction, numbered 1); and that, in the entire tran-' saction, plaintiff in no way aided, or assisted, or intended to hinder, delay or defraud other creditors of Schneider. ( See plaintiff’s instructions, numbered 3 and 4, and defendants’, numbered 2 and 3.)
The verdict on these points for plaintiff, in my judgment, necessarily included a finding in his favor on the issue on which such stress is laid in the majority opinion.
It has never been regarded as error to refuse a declaration of law of which the essential points are otherwise submitted to the jury.
After a careful reading of the instructions given, it appears to me that no correct legal principle, applicable to the case, and not already declared by the court, is contained in defendant’s refused instruction, numbered 9. Therefore this dissent from the reversal of the judgment for the reason assigned.